DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akima et al. (2020/0171832) in view of Misawa et al. (8,936,351) and official notice.

 	Regarding claims 1 and 19, Akima teaches an inkjet printing device comprising: 
an ink container ([0005]) accommodating a clear ink comprising a resin ([0107]) and an organic solvent ([0110]) and 3 percent by mass or less of a surfactant comprising a polyether-modified siloxane compound ([0149], [0151], note that “siloxane” and “silicone” are interchangeable terms); 
a discharging head (fig. 3, item 4a) including a nozzle plate (fig. 4, see unlabeled surface in which nozzles 4n are disposed), the discharging head being configured to discharge the clear ink onto a substrate to form a printing layer on the substrate (see fig. 3); and 
a heating device ([0005]) configured to heat the substrate, wherein the heating device heats the substrate satisfying the following relationship: 
T.sub.matte (degrees C.)>T.sub.gloss (degrees C.), where T.sub.matte represents a temperature of the substrate in a first printing region when the clear ink is attached to the substrate in a first printing mode and T.sub.gloss represents a temperature of the substrate in a second printing region when the clear ink is attached to the substrate in a second printing mode ([0028]-[0029]).
Akima does not disclose a specific material of its nozzle surface. Examiner takes official notice that silicon was a common material for such a nozzle surface at the time of invention and that it would have been obvious to construct Akima’s nozzle surface of silicon because doing so would amount to combining a prior art nozzle surface material with a prior art device to obtain predictable results.
Akima in view of official notice does not teach wherein a receding contact angle of the clear ink against the nozzle plate is 44 degrees or greater. Misawa teaches an ink repellent film for a nozzle surface (Misawa, cols. 4-5, lines 66-5). It would have been obvious to one of ordinary skill in the art at the time of invention to use Optool DSX as an ink-repellent film, as disclosed by Misawa, in the device disclose by Akima in view of official notice because doing so would amount to combining a known product used for ink-repellent films for the ink-repellent film disclosed by Akima to obtain predictable results. Upon application of Misawa’s ink-repellent film composition to the silicon nozzle surface disclosed by Akima in view of official notice, the resultant device would yield a receding contact angle of 44 degrees or greater. 
Further, it should be noted that MPEP 2144.05.II.A states that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, all claimed limitations are disclosed in the prior art except for an express mention of a receding contact angle. While Examiner maintains that such a contact angle is inherent in the art, even if it was not, to claim that such a receding contact angle is greater than a certain threshold is not patentably inventive. That is, it seems Applicant has simply texted a multitude of ink compositions with a multitude of ink-repellent coatings to arrive at an optimum range of receding contact angles. Indeed, Table 3-2 of the current application shows the results of testing examples with 23 receding contact angles. 
 	Regarding claim 2, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the nozzle plate has an ink repellent film (Akima, [0045]) containing a fluorinated polyacrylate (Misawa, cols. 4-5, lines 66-5). 	Regarding claim 3, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 2, wherein the fluorinated polyacrylate comprises a polymer obtained by polymerizing at least one of a compound represented by the following Chemical Formula I and a compound represented by the following Chemical Formula II, ##STR00021## where, in Chemical Formula I and Chemical Formula II, X represents a hydrogen atom, linear or branched alkyl group having 1 to 21 carbon atoms, halogen atom, CFX.sub.1X.sub.2 group, where X.sub.1 and X.sub.2 each independently represent hydrogen atoms or halogen atoms, cyano group, linear or branched fluoroalkyl group having 1 to 21 carbon atoms, substituted or non-substituted benzyl group, or substituted or non-substituted phenyl group, R.sub.1 represents an alkyl group having 1 to 18 carbon atoms, R.sub.2 represents an alkylene group having 2 to 6 carbon atoms, R.sub.3 represents an alkylene group having 2 to 6 carbon atoms, Y represents an acid group, Rf represents a linear or branched fluoroalkyl group having 1 to 21 carbon atoms, m represents an integer of from 1 to 10, n represents an integer of from 2 to 90, p represents an integer of from 1 to 90, and q represents an integer of from 1 to 10 (Misawa, cols. 4-5, lines 66-5, Note that Optool has all of the claimed attributes). 	Regarding claim 4, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 3, wherein the fluorinated polyacrylate contains a polymer having at least one of a structural unit represented by the following Chemical Formula III and a structural unit represented by the following Chemical Formula IV, ##STR00022## where, in Chemical Formula III and Chemical Formula IV, X represents a hydrogen atom, linear or branched alkyl group having 1 to 21 carbon atoms, halogen atom, CFX.sub.1X.sub.2 group, where X.sub.1 and X.sub.2 each independently represent hydrogen atoms or halogen atoms, cyano group, linear or branched fluoroalkyl group having 1 to 21 carbon atoms, substituted or non-substituted benzyl group, or substituted or non-substituted phenyl group, R.sub.1 represents an alkyl group having 1 to 18 carbon atoms, R.sub.2 represents an alkylene group having 2 to 6 carbon atoms, R.sub.3 represents an alkylene group having 2 to 6 carbon atoms, Y represents an acid group, Rf represents a linear or branched fluoroalkyl group having 1 to 21 carbon atoms, m represents an integer of from 1 to 10, n represents an integer of from 2 to 90, p represents an integer of from 1 to 90, and q represents an integer of from 1 to 10 (Misawa, cols. 4-5, lines 66-5, Note that Optool has all of the claimed attributes). 	Regarding claim 5, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 2, wherein the ink repellent film contains a polymer having a fluorinated heterocyclic structure in a main chain (Misawa, cols. 4-5, lines 66-5, Note that Optool has all of the claimed attributes). 	Regarding claim 6, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the heating device heats the substrate satisfying the following relationship: T.sub.matte-T.sub.gloss>10 degrees C (Akima, [0028]-[0029]). 	Regarding claim 7, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the following relationship is satisfied: G.sub.matte>G.sub.gloss, where G.sub.matte represents a degree of gloss of the substrate for use in the first printing mode and G.sub.gloss represents a degree of gloss of the substrate for use in the second printing mode (Akima, [0249]-[0253], Note that the claimed “degree of gloss” has not been defined in a concrete way, and thus the limitation can be met in more than one way). 	Regarding claim 8, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein a proportion of the resin in the clear ink is 8 percent by mass or greater (Akima, see Table 1). 	Regarding claim 9, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the resin comprises a polyurethane resin (Akima, see Table 1).
 	Regarding claims 14 and 15, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the clear ink further comprises 15-60% by mass of water, based on a mass of said clear ink (Akima, [0109]). 	Regarding claim 16, Akima in view of  Misawa and official notice teaches the inkjet printing device according to claim 1, wherein said organic solvent is water soluble (Akima, [0110]).

	Regarding claim 17, Akima in view of  Misawa and official notice teaches the inkjet printing device according to claim 1, wherein said organic solvent is a sulfur-containing compound (Akima, [0111]).

	Regarding claim 18, Akima in view of  Misawa and official notice teaches the inkjet printing device according to claim 1, wherein said clear ink has a viscosity at 25 degrees C of 5 to 20 mPas (Akima, [0109], Note that given the similarities between the clear ink disclosed in the specification of this application and that disclosed by Akima, Examiner invokes inherency to assert that there is no way that the viscosity of Akima’s disclosed clear ink could be outside of the claimed range).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the composition of the claimed ink, but the amendment fails to distinguish the ink from the prior art. The rejections above have been amended to reflect the changes to the claims. 
Specifically, the claims have been amended to recite a surfactant included in certain range of masses. Akima teaches such a surfactant included by mass in the same range of masses. The standing prior art rejection is maintained. 

Conclusion





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853